       Case: 3:21-cv-00212-bbc Document #: 13 Filed: 06/03/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

ROBIN D. MACLEISH,
                                                           OPINION AND ORDER
                            Plaintiff,
                                                                 21-cv-212-bbc
              v.

JAMES ROBERT LOHR,

                            Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Defendant James Robert Lohr filed a notice of removal of a state eviction action filed

in the Circuit Court for Sauk County, Wisconsin. Plaintiff Robin MacLeish then filed a

motion to remand the case on the grounds that this court lacks jurisdiction over it and

because defendant’s notice of removal was untimely. Dkt. #6.

       I will grant plaintiff’s motion. Federal courts have limited jurisdiction, which means

that they may hear a case only if Congress or the Constitution authorizes it. Generally, this

court may consider only cases: (1) that arise under federal law, 28 U.S.C. § 1331; or (2) in

which the parties in suit are citizens of different states and the amount in controversy is

greater than $75,000, 28 U.S.C. § 1332. A party seeking to remove a case to federal court

has the burden to establish federal jurisdiction. Schur v. L.A. Weight Loss Centers, Inc., 577

F.3d 752, 758 (7th Cir. 2009). In this instance, defendant has not shown that this court

has jurisdiction over the state eviction dispute. In response to plaintiff’s motion to remand,

defendant filed a brief arguing about why he should not be evicted from his home. But that

argument relates to the merits of the case and does not show that jurisdiction exists.

                                              1
       Case: 3:21-cv-00212-bbc Document #: 13 Filed: 06/03/21 Page 2 of 2




       In addition, defendant’s notice of removal was untimely because he filed it more than

30 days after he was served with the state court summons and complaint. 28 U.S.C. §

1446(b)(B) (defendant has 30 days after service of initial pleading or summons to file notice

of removal). The state court records show that defendant filed a notice of removal nearly

nine months after the state court summons and complaint were served. Because defendant

has not identified any legitimate basis for removing the eviction case to federal court, I will

grant plaintiff’s motion to remand.

       Plaintiff also asks for an award of fees and costs under 28 U.S.C. § 1447, if remand

is granted. Section 1447 provides that “[a]n order remanding the case may require payment

ofjust costs and any actual expenses, including attorney fees, incurred as a result of the

removal.” In light of defendant’s pro se status and his recent bankruptcy, In re James Robert

Lohr, 3-17-14020–cjf (WD. Wis.), I will deny the motion.



                                           ORDER

       IT IS ORDERED that

       1. Plaintiff Robin MacLeish’s motion to remand this case, dkt. #6, is GRANTED.

The clerk of court is directed to remand the case to the Circuit Court for Sauk County.

       2. Plaintiff’s motion for an award of actual expenses, including attorney fees, is

DENIED.

       Entered this 3rd day of June, 2021.

                                           BY THE COURT:
                                           /s/
                                           BARBARA B. CRABB
                                           District Judge



                                              2
